JUSTICE CAMPBELL, dissenting: I respectfully dissent from the decision of my colleagues because I agree with the trial court’s determination that the evidence at trial was sufficient to establish that defendant was guilty beyond a reasonable doubt of the offense of reckless homicide. The record establishes that the trial court made alternative findings at the close of trial, holding that either defendant was intoxicated or that he consumed alcohol knowing it would cause him to fall asleep due to sleep apnea. Sleep apnea is a condition which causes a person to stop breathing while asleep. The record establishes that defendant was not diagnosed as having sleep apnea until after he was arrested for this offense. Dr. Steven Yeh, the physician who examined defendant and diagnosed his condition, testified during trial that a sleep study he conducted on defendant revealed that defendant would stop breathing for intervals of up to a minute and a half during the nighttime. The loss of oxygen would cause defendant to awaken and, as a result, defendant would not get much rest. Defendant told Dr. Yeh that he had this condition for a number of years. Dr. Yeh testified that alcohol or any kind of sedative would aggravate sleep apnea. Dr. Yeh further testifled that if defendant was relaxed, he might fall asleep, but that sleep apnea would not involve sudden attacks of sleep. A person commits reckless homicide when he unintentionally kills a person while driving an automobile and the acts which cause death are performed recklessly so as to create the likelihood of death or great bodily harm to some person. (People v. Sleboda (1988), 166 Ill. App. 3d 42, 519 N.E.2d 512.) Reckless conduct occurs when an individual consciously disregards a substantial and unjustifiable risk that his acts are likely to cause death or great bodily harm to some individual and where such disregard constitutes gross deviation from the standard of care which a reasonable person would exercise in such a situation. People v. Sleboda, 166 Ill. App. 3d at 55. In the case at bar, although the record establishes that defendant was not diagnosed as having sleep apnea at the time of this occurrence, he was aware that he was physically affected by a lack of sleep. In my opinion, this evidence, along with defendant’s admission that he consumed alcohol and then drove an automobile, is sufficient to establish that defendant committed a reckless act. The trial court relied upon the fact that defendant knew he had a substance in his system prior to the accident and that he should have been aware of its probable effects on his ability to drive. At trial, Officer Mark Weidner testified that he overheard defendant tell the emergency room physician that he had consumed a couple of beers prior to the accident. In addition, Officer Lamantia testified that there was a strong odor of alcohol on defendant’s breath after the accident and that he discovered an open bottle of vodka in defendant’s car. The trial court concluded that there was evidence of the presence of alcohol. The evidence of a driver’s intoxication is probative of recklessness. (People v. Sleboda, 166 Ill. App. 3d at 55.) Further, Margo Gestar and Gerald Burger both testified that they observed defendant’s car cut across two lanes of traffic, crossing the center line of traffic and colliding with the victim’s car. The mental state of recklessness is to be inferred from all of the facts and circumstances in the record and is a determination for the trier of fact. People v. Hawn (1981), 99 Ill. App. 3d 334, 425 N.E.2d 1024. After reviewing all of the evidence presented within the case at bar, any reasonable person could fairly conclude that defendant committed the offense of reckless homicide beyond a reasonable doubt. I view the findings of the trial court as sufficient to support defendant’s conviction for reckless homicide. For these reasons, I would affirm the judgment of the trial court and I dissent from the decision of this court.